63 N.Y.2d 914 (1984)
In the Matter of Alex Schwartz et al., Appellants,
v.
New York City Transit Authority et al., Respondents.
Court of Appeals of the State of New York.
Decided October 23, 1984.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the grounds that the modification at the *915 Appellate Division is not in a respect reviewable by the Court of Appeals and the dissent at the Appellate Division is not on a question of law (CPLR 5601, subd [a], pars [i], [iii]; see Chemical Bank v Von Bulow, 63 N.Y.2d 221).